Citation Nr: 0433905	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  99-06 674A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for chronic 
prostatitis.

2.  Entitlement to service connection for retinitis 
pigmentosa.


REPRESENTATION

Appellant represented by:	J. Clifford, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 
INTRODUCTION

The veteran had active military service from August 1948 to 
June 1952.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  A March 1999 rating decision reopened the 
veteran's previously denied claim of entitlement to service 
connection for chronic prostatitis and then denied service 
connection for this disorder on the merits.  A March 2000 
rating decision found that new and material evidence adequate 
to reopen the previously denied claim of entitlement to 
service connection for retinitis pigmentosa had not been 
submitted.

This case was previously before the Board and in a decision 
dated in December 2000 the Board found that the evidence 
submitted by the veteran in his attempt to reopen a claim for 
service connection for prostatitis was both new and material 
and, thus, sufficient for that purpose.  The Board then 
remanded the issue of entitlement to service connection for 
prostatitis as well as the other issue on appeal to the RO 
for further development.  In an April 2003 decision, the 
Board denied service connection for chronic prostatitis and 
retinitis pigmentosa.

Thereafter, the veteran appealed the April 2003 Board 
decision to the U.S. Court of Appeals for Veterans Claims 
[hereinafter Court].  In June 2004, the parties filed a joint 
motion to vacate and remand the April 2003 Board decision in 
compliance with 38 U.S.C.A. § 5103A (West 2002), 38 C.F.R. 
§ 3.159 (2004), and Stegall v. West, 11 Vet. App. 268 (1998).  
In a July 2004 order, the Court granted the motion, vacated 
the April 2003 Board decision, and remanded the appeal for 
compliance with the instructions in the joint motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  



REMAND

The Board finds that the requirements of 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159 have not been satisfied.  In addition, 
the Board finds that the RO has not complied with the Board's 
instructions in its December 2000 remand, in which it ordered 
the RO to obtain any outstanding employment examinations 
conducted pursuant to the veteran's employment with VA.  See 
Stegall, supra.  The RO is reminded that efforts to obtain 
government records must continue until it is reasonably 
certain that such records do not exist or that further 
efforts to obtain them would be futile.  Should the RO reach 
either or both conclusions, it must so state in a notice to 
the veteran and his representative.  The Board also observes 
that the records in question are VA employment records.  In 
this regard, the Board observes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the RO should 
obtain any outstanding VA employment records and associate 
them with the claims file.  

Moreover, in October 2004, the Board received additional 
argument and evidence from the veteran along with his request 
to have his case remanded to the AOJ (agency of original 
jurisdiction) for review.  Thus, the appeal must be remanded 
to the RO for consideration of the additional evidence, which 
was submitted directly to the Board.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  

The action identified herein is consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [hereinafter 
VCAA].  However, identification of specific actions requested 
on remand does not relieve the RO of the responsibility to 
ensure full compliance with the VCAA and implementing 
regulations.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the veteran's claims.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should attempt to obtain any 
outstanding VA employment examination 
reports since 1952 and associate them 
with the claims file.  This attempt 
should include contacting the National 
Personnel Records Center and the Office 
of Personnel and Management.  The RO 
should document its efforts to obtain 
this evidence and, if such efforts are 
unsuccessful, the RO should so inform the 
veteran and advise him to submit 
alternate forms of evidence to support 
his claims.  

2.  After all necessary evidentiary 
development has been completed, including 
a current VA examination if appropriate, 
the RO should re-adjudicate the issues of 
entitlement to service connection for 
chronic prostatitis and entitlement to 
service connection for retinitis 
pigmentosa.  

3.  If any determination remains 
unfavorable, the veteran and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) that summarizes the pertinent 
evidence and reflects the reasons and 
bases for the decision reached.  The 
veteran and his representative should be 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




